Name: Commission Regulation (EEC) No 1248/84 of 4 May 1984 laying down certain rules for the implementation of Regulation (EEC) No 2909/83 as regards exploratory fishing voyages
 Type: Regulation
 Subject Matter: fisheries;  environmental policy;  technology and technical regulations
 Date Published: nan

 No L 120/ 12 Official Journal of the European Communities 5. 5 . 84 COMMISSION REGULATION (EEC) No 1248/84 of 4 May 1984 laying down certain rules for the implementation of Regulation (EEC) No 2909/83 as regards exploratory fishing voyages THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2909/83 of 4 October 1983 on measures to encourage exploratory fishing and cooperation through joint ventures in the fishing sector ('), and in particular Article 2 (2) thereof, Whereas Article 2 of Regulation (EEC) No 2909/83 provides, in respect of areas extending up to 200 nautical miles off the coasts of Member States and subject to Community fishing regulations, for the determination of the previously under-fished species and of the special areas covered by fishing operations undertaken in the course of exploratory fishing voyages ; Whereas experience would suggest, on the one hand, that the exploratory fishing voyages eligible for a financial contribution from the Community should be restricted to the catching of certain species in certain areas ; whereas, however, encouragement should also be given , where appropriate, to voyages which have as their object other species or other areas if, in the light of detailed scientific and economic information to be supplied by the Member States to the Commission , such voyages are in line with the objectives of the common fisheries policv ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS REGULATION : Article 1 The species and special areas referred to in Article 2 of Regulation (EEC) No 2909/83 shall be the following : (a) the round-nose grenadier (Coryphaenoides rupes ­ tris), the blue ling (Molva dypterygia), the blue whiting (Micromesistius poutassou), the horse mackerel (Trachurus trachurus) and the Cephalo ­ pods in ICES  'divisions IV a (EC zone), VI a, VI b, VII b, c, g, h , j and k ; (b) any other under-fished species or any other special area concerning which the competent authorities of the Member State in question have supplied, in addition to the information to be included in the forward plan referred to in Article 3 of the said Regulation , a reasoned scientific and economic opinion and concerning which the Scientific and Technical Committee for Fisheries, having been consulted by the Commission , has not delivered an unfavourable opinion . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 May 1984. For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 290 , 22 . 10 . 1983 , p. 9 .